NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUSTINE TANJAYA, DDS, an individual,            No.    20-55040

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-02956-GW-FFM
 v.

REGENTS OF THE UNIVERSITY OF                    MEMORANDUM*
CALIFORNIA, an entity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                          Submitted November 20, 2020**
                              Pasadena, California

Before: LINN,*** RAWLINSON, and HUNSAKER, Circuit Judges.

      Justine Tanjaya, DDS, appeals the district court’s dismissal of her Title IX

retaliation and sex discrimination/hostile environment claims. Tanjaya argues that


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Richard Linn, United States Circuit Judge for the U.S.
Court of Appeals for the Federal Circuit, sitting by designation.
she sufficiently alleged Title IX claims and that the district court abused its

discretion by considering the Regents of the University of California’s (University)

Title IX investigation report on a motion to dismiss. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      1.      Title IX Claims: The factual allegations of the complaint, taken as

true and construed in the light most favorable to Tanjaya, are insufficient to

support her contention that the University’s response to her Title IX claim was

“deliberately indifferent to sexual harassment . . . that is so severe, pervasive, and

objectively offensive that it can be said to [have] deprive[d] [Tanjaya] of access to

the educational opportunities or benefits provided by the [University],” Davis ex.

rel. LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 650 (1999), or that

the University retaliated against her because of her claim, see, e.g., Jackson v.

Birmingham Bd. of Educ., 544 U.S. 167, 174 (2005). The factual allegations in the

complaint also fail to show that the University’s handling of her Title IX claim was

unreasonable. Karasek v. Regents of Univ. of Cal., 956 F.3d 1093, 1108–09 (9th

Cir. 2020). Tanjaya does not allege that any sexual harassment occurred after she

reported her sexual harassment claim to the University’s Title IX office.1 See

Stanley v. Trs. of Cal. State Univ., 433 F.3d 1129, 1137 (9th Cir. 2006). Nor does



1
 We grant Tanjaya’s request to take judicial notice of the University’s Sexual
Violence and Sexual Harassment Policy.

                                           2
she allege sufficient facts to establish that the University itself retaliated against

her or had notice of the alleged retaliation after she filed her Title IX claim.

Jackson, 544 U.S. at 174; Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274,

285 (1998); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 739 (9th Cir.

2000).

      2.      Investigation Report: Even if the district court erred by considering

the investigation report, reversal on that ground is unwarranted. The Second

Amended Complaint’s failure to allege facts sufficient to support Tanjaya’s three

Title IX causes of action independently supports the district court’s dismissal.

Therefore, the district court’s review of the report did not prejudice Tanjaya. Estate

of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 462 (9th Cir. 2014) (en banc)

(quoting Grand Canyon Skywalk Dev., LLC v. 'Sa' Nyu Wa Inc., 715 F.3d 1196,

1202 (9th Cir.2013)) (stating “[a] district court’s evidentiary rulings should not be

reversed absent clear abuse of discretion and some prejudice”) overruled on other

grounds in United States v. Bacon, No. 18-50120, ___ F.3d ___, 2020 WL

6498258 (9th Cir. Nov. 5, 2020) (en banc).

      AFFIRMED.




                                            3